ACCEPTED
                                                                                          14-15-00251-cr
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   11/16/2015 4:31:05 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 14-15-00251-CR

                                        In the                          FILED IN
                                                                 14th COURT OF APPEALS
                                Court of Appeals                    HOUSTON, TEXAS
                                       for the                   11/16/2015 4:31:05 PM
                          Fourteenth District of Texas           CHRISTOPHER A. PRINE
                                                                          Clerk
                                     At Houston

                              

                                  No. 1962516
                    In the County Criminal Court at Law No. 9
                             Of Harris County, Texas

                              

                      DEREK JAMES STRIMBAN
                                     Appellant
                                        v.
                         THE STATE OF TEXAS
                                      Appellee

                              

       STATE’S THIRD MOTION FOR EXTENSION OF TIME
           IN WHICH TO FILE AN APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for an extension of time in which to file the State’s Brief in this cause, and,

in support thereof, presents the following:
   1. On December 15, 2014, appellant pled guilty to a misdemeanor charge of
      driving while intoxicated and was sentenced to 180 days in county jail,
      probated for a period of one year.

   2. Appellant filed a timely written notice of appeal.

   3. The State’s Brief is due on November 16, 2015.

   4. On November 12, 2015, the State filed a motion to dismiss the appeal due to
      lack of jurisdiction.

   5. An extension of time in which to file the State’s Brief is requested during the
      pendency of the resolution of the State’s motion to dismiss the appeal. In
      the event that this Court denies the State’s motion to dismiss the appeal, the
      State requests an additional fifteen (15) days from the date of the denial of
      the motion in which to file the State’s Brief.

      WHEREFORE, the State prays that this Court will grant an additional

extension of time during the pendency of the resolution of the State’s motion to

dismiss the appeal.

                                                    Respectfully submitted,


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
                                                    hudson_heather@dao.hctx.net
                                                    curry_alan@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

             Matthew J. DeLuca
             712 Main St., Suite 2450
             Houston, Texas 77002
             Tel: (713) 429-4400
             Fax: (713) 228-2366
             mattdeluca@gmail.com




                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
Date: November 16, 2015